Case 3:20-cv-02676-FLW-TJB Document 15 Filed 08/25/20 Page 1 of 3 PageID: 200




THE ATKIN FIRM, LLC
Formed in the State of New Jersey
By: John C. Atkin, Esq.
55 Madison Avenue, Suite 400
Morristown, NJ 07960
Tel.: (973) 314-8010 / Fax: (833) 693-1201
JAtkin@atkinfirm.com
Attorneys for Plaintiff Strike 3 Holdings, LLC

                    UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY


STRIKE 3 HOLDINGS, LLC,
                                          Civil Case No. 3:20-cv-02676-FLW-TJB
                   Plaintiff,

      v.
                                                       ORDER
JOHN DOE subscriber assigned IP
address 68.83.56.212,

                   Defendant.


      THIS MATTER having been opened to the Court by John C. Atkin, Esq., on

behalf of Plaintiff Strike 3 Holdings, LLC (“Plaintiff”), on a Motion for Leave to

Serve a Third-Party Subpoena Prior to a Rule 26(f) Conference [ECF No. 4]; it

appearing that Defendant has not yet been served in this matter; the Court having

considered Plaintiff’s written submissions in connection with the motion pursuant

to Federal Rule of Civil Procedure 78, and for good cause shown,

      IT IS on this __25th___ day of ___August_____, 2020,
Case 3:20-cv-02676-FLW-TJB Document 15 Filed 08/25/20 Page 2 of 3 PageID: 201




      ORDERED that Plaintiff’s Motion for Leave to Serve a Third-Party

Subpoena Prior to a Rule 26(f) Conference [ECF No. 4] is GRANTED;

      IT IS FURTHER ORDERED that Plaintiff may serve Defendant’s internet

service provider (“ISP”) with a Rule 45 subpoena commanding the ISP to provide

Plaintiff with the true name and address of the Defendant to whom the ISP

assigned an IP address as set forth on Exhibit A to the Complaint [ECF No. 1-1];

      IT IS FURTHER ORDERED that Plaintiff shall attach to any such

subpoena a copy of this Order;

      IT IS FURTHER ORDERED that Plaintiff may also serve a Rule 45

subpoena in the same manner as above on any service provider that is identified in

response to a subpoena as a provider of Internet services to Defendant;

      IT IS FURTHER ORDERED that if the ISP qualifies as a “cable

operator,” as defined by 47 U.S.C. § 522(5), which states:

      the term “cable operator” means any person or group of persons

      (A) who provides cable service over a cable system and directly or
          through one or more affiliates owns a significant interest in such
          cable system, or

      (B) who otherwise controls or is responsible for, through any
          arrangement, the management and operation of such a cable
          system.
it shall comply with 47 U.S.C. § 551(c)(2)(B), which states:

      A cable operator may disclose such [personal identifying] information
      if the disclosure is . . . made pursuant to a court order authorizing such

                                          2
Case 3:20-cv-02676-FLW-TJB Document 15 Filed 08/25/20 Page 3 of 3 PageID: 202




      disclosure, if the subscriber is notified of such order by the person to
      whom the order is directed.

by sending a copy of this Order to the Defendant; and

      IT IS FURTHER ORDERED that Plaintiff may only use the information

disclosed in response to a Rule 45 subpoena served on the ISP for the purpose of

protecting and enforcing Plaintiff’s rights as set forth in its Complaint [ECF No. 1].



                          By:    __s/Tonianne J. Bongiovanni____________
                                 The Honorable Tonianne J. Bongiovanni
                                 United States Magistrate Judge

     Opposed
     Unopposed




                                          3
